Andree Layton Roaf, Judge, dissenting. I dissent from the majority and would affirm this case. The majority has completely ignored the most important words in the legal description at issue in this case, and has ignored appellee Arkansas Game and Fish Commission’s argument to the trial court and on appeal. I agree with appellee and the trial court that this description is not a true “part” description that is void for vagueness. A “part” description provides no indication as to where a portion of land is located within a larger parcel. However, “that part of...” is a term of art in legal descriptions to designate where within a larger parcel the property at issue may be found. In this case, the description designates “that part” of the quarter section that lies west and north of a creek, with the remaining boundaries provided by the lines of the quarter section that the creek intersects. Since it can be determined what part of the property is being conveyed, this case is simply not governed by the line of cases relied on by the appellant and the majority. See Charles v. Pierce, 238 Ark. 22, 378 S.W.2d 213 (1964) (stating that it cannot be detennined what part of the land appellee is claiming because no part of this acreage is definitely described). Thus, the trial court correctly relied on the line of cases, cited by the majority, in concluding that the acreage mentioned in a deed does not control the description of the granted premises, but must yield to the land described by a monument, whether natural or artificial. See, e.g., Dierks Lumber & Coal Co. v. Tedford, 201 Ark. 789, 146 S.W.2d 918 (1941). Here, the creek is the monument, and the description points to precisely that part of the larger area enclosed by the creek and the section fines.